Citation Nr: 1336750	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  12-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1973 to October 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In July 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand the issue again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment notes that are relevant to the issue on appeal.  The RO considered those records and readjudicated the claim in a September 2013 supplemental statement of the case (SSOC).

In October 2013, the Veteran's representative contended that, along with the claim for entitlement to a compensable evaluation for hemorrhoids, a claim for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) should be addressed, "as an inherent part of any claim for an increased rating."  However, the Board notes that, in accordance with VA Fast Letter 13-13 (Dep't of Veterans Affairs Veterans, June 17, 2013), concerning Claims for TDIU, VA no longer presumes a claim for TDIU is a claim for increase in all service-connected disabilities.  Rather, VA requires that the claimant with multiple service-connected disabilities specify at least one disability that he believes causes the unemployability.  A review of the Virtual VA claims file shows a September 2013 rating decision in which the RO addressed this issue.  The RO denied entitlement to a TDIU because the Veteran failed to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board does not dispute that the issue of entitlement to a TDIU has been raised again by the Veteran's representative, as an informal claim, in the October 2013 informal hearing presentation.  However, the Veteran has still not submitted a completed application, and the claim has not yet been developed by the RO.  Therefore, the Board does not have jurisdiction over the issue of entitlement to TDIU at this time, and it is referred to the RO for appropriate action.

Additionally, in the October 2013 informal hearing presentation, the Veteran's representative raised the issues of entitlement to service connection for reflux, incontinence problems, and chronic pain; an increased or separate rating for bilateral sciatica related to his service-connected bilateral lower extremity radiculopathy; and petitions to reopen claims of service connection for erectile dysfunction, anxiety, and depression.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

A review of the record shows that some of the prior directives from the July 2013 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the July 2013 remand, the Board directed the RO/AMC to afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected hemorrhoids.  The examiner was directed to perform all studies, tests, and evaluations deemed necessary, to include accomplishing fecal occult blood testing (FOBT) and blood testing for anemia.  The examiner was also requested to report all signs and symptoms necessary for evaluating the disability under the rating criteria.  Specifically, the examiner was directed to "indicate whether the Veteran's hemorrhoids are mild or moderate; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, are productive of persistent bleeding and with secondary anemia, or with fissures."

The Veteran was afforded a VA examination in August 2013.  In the examination report, the examiner noted that laboratory testing was performed; however, there were no laboratory testing results included with the examination report.  In addition, it is unclear whether FOBT and blood testing for anemia were performed.  Further, the examiner did not provide the requested opinions.  Therefore, in an effort to comply with the July 2013 remand, the Board finds that another VA examination is necessary for the purpose of determining the current severity and manifestations of the Veteran's hemorrhoids.  The examiner must include any and all laboratory testing results, specifically to include FOBT and blood testing for anemia, and to report all signs and symptoms necessary for evaluating the disability under the rating criteria.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain any outstanding medical records from the VA Medical Center in Phoenix, Arizona, dated from July 2013 to present.  All records obtained should be associated with the VBMS paperless claims files.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hemorrhoids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In addition, FOBT and blood work for anemia should be accomplished, and the results should be associated with the record.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions, and to comment on the severity of the Veteran's disability.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's hemorrhoids are mild or moderate; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, are productive of persistent bleeding with secondary anemia, or with fissures.

In addressing these questions, the examiner should consider the Veteran's reports of significant bleeding on an almost daily basis.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), the Veteran's claims file must be made available to the examiner for review.

3.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




